
	

113 HR 2602 IH: Timely Repatriation Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2602
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Goodlatte,
			 Mr. Gowdy,
			 Mrs. Black, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for sanctions on countries that have refused
		  or unreasonably delayed repatriation of an alien who is a national of that
		  country, or that have an excessive repatriation failure rate, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Timely Repatriation
			 Act.
		2.Timely
			 repatriation
			(a)Listing of
			 countriesBeginning on the date that is 6 months after the date
			 of enactment of this Act, and every 6 months thereafter, the Secretary of
			 Homeland Security shall publish a report including the following:
				(1)A
			 list of the following:
					(A)Countries that
			 have refused or unreasonably delayed repatriation of an alien who is a national
			 of that country since the date of enactment of this Act and the total number of
			 such aliens, disaggregated by nationality.
					(B)Countries that
			 have an excessive repatriation failure rate.
					(2)A
			 list of each country that was included under subparagraph (B) or (C) of
			 paragraph (1) in both the report preceding the current report and the current
			 report.
				(b)SanctionsBeginning
			 on the date that a country is included in a list under subsection (a)(2) and
			 ending on the date that that country is not included in such list, that country
			 shall be subject to the following:
				(1)The Secretary of State may not issue visas
			 under section 101(a)(15)(A)(iii) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(A)(iii)) to attendants, servants, personal employees, and
			 members of their immediate families, of the officials and employees of that
			 country who receive nonimmigrant status under clause (i) or (ii) of section
			 101(a)(15)(A) of such Act.
				(2)Each 6 months thereafter that the country
			 is included in that list, the Secretary of State shall reduce the number of
			 visas available under clause (i) or (ii) of section 101(a)(15)(A) of the
			 Immigration and Nationality Act in a fiscal year to nationals of that country
			 by an amount equal to 10 percent of the baseline visa number for that country.
			 Except as provided under section 243(d) of the Immigration and Nationality Act
			 (8 U.S.C. 1253), the Secretary may not reduce the number to a level below 20
			 percent of the baseline visa number.
				(c)Waivers
				(1)National
			 security waiverIf the
			 Secretary of State submits to Congress a written determination that significant
			 national security interests of the United States require a waiver of the
			 sanctions under subsection (b), the Secretary may waive any reduction below 80
			 percent of the baseline visa number. The Secretary of Homeland Security may not
			 delegate the authority under this subsection.
				(2)Temporary
			 exigent circumstancesIf the
			 Secretary of State submits to Congress a written determination that temporary
			 exigent circumstances require a waiver of the sanctions under subsection (b),
			 the Secretary may waive any reduction below 80 percent of the baseline visa
			 number during 6-month renewable periods. The Secretary of Homeland Security may
			 not delegate the authority under this subsection.
				(d)ExemptionThe
			 Secretary of Homeland Security, in consultation with the Secretary of State,
			 may exempt a country from inclusion in a list under subsection (a)(2) if the
			 total number of nonrepatriations outstanding is less than 10 for the preceding
			 3-year period.
			(e)Unauthorized
			 visa issuanceAny visa issued in violation of this section shall
			 be void.
			(f)NoticeIf
			 an alien who has been convicted of a criminal offense before a Federal or State
			 court whose repatriation was refused or unreasonably delayed is to be released
			 from detention by the Secretary of Homeland Security, the Secretary shall
			 provide notice to the State and local law enforcement agency for the
			 jurisdictions in which the alien is required to report or is to be released.
			 When possible, and particularly in the case of violent crime, the Secretary
			 shall make a reasonable effort to provide notice of such release to any crime
			 victims and their immediate family members.
			(g)DefinitionsFor
			 purposes of this section:
				(1)Refused or
			 unreasonably delayedA country is deemed to have refused or
			 unreasonably delayed the acceptance of an alien who is a citizen, subject,
			 national, or resident of that country if, not later than 90 days after
			 receiving a request to repatriate such alien from an official of the United
			 States who is authorized to make such a request, the country does not accept
			 the alien or issue valid travel documents.
				(2)Failure
			 rateThe term failure rate for a period means the
			 percentage determined by dividing the total number of repatriation requests for
			 aliens who are citizens, subjects, nationals, or residents of a country that
			 that country refused or unreasonably delayed during that period by the total
			 number of such requests during that period.
				(3)Excessive
			 repatriation failure rateThe term excessive repatriation
			 failure rate means, with respect to a report under subsection (a), a
			 failure rate greater than 10 percent for any of the following:
					(A)The period of the 3 full fiscal years
			 preceding the date of publication of the report.
					(B)The period of 1 year preceding the date of
			 publication of the report.
					(4)Number of
			 non-repatriations outstandingThe term number of non-repatriations
			 outstanding means, for a period, the number of unique aliens whose
			 repatriation a country has refused or unreasonably delayed and whose
			 repatriation has not occurred during that period.
				(5)Baseline visa
			 numberThe term
			 baseline visa number means, with respect to a country, the average
			 number of visas issued each fiscal year to nationals of that country under
			 clauses (i) and (ii) of section 101(a)(15)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(A)) for the 3 full fiscal years
			 immediately preceding the first report under subsection (a) in which that
			 country is included in the list under subsection (a)(2).
				(h)GAO
			 reportOn the date that is 1 day after the date that the
			 President submits a budget under section 1105(a) of title 31, United States
			 Code, for fiscal year 2014, the Comptroller General of the United States shall
			 submit a report to Congress regarding the progress of the Secretary of Homeland
			 Security and the Secretary of State in implementation of this section and in
			 making requests to repatriate aliens as appropriate.
			
